     Case 2:19-cv-06182-JFW-AS Document 3 Filed 07/18/19 Page 1 of 2 Page ID #:64




 1   Shayla Myers (SBN: 264054)
     Romy Ganschow (SBN: 320294)
 2   LEGAL AID FOUNDATION OF LOS ANGELES
 3   7000 S. Broadway, Los Angeles, CA 90003
     Tel.: (213) 640-3983
 4
     E-Mail: smyers@lafla.org
 5           rganschow@lafla.org
 6   Attorneys for Gladys Zepeda, Miriam Zamora, James Haugabrook,
 7   Pete Diocson Jr., Marquis Ashley, and Ktown for All.
 8
     Catherine Sweetser (SBN: 271142)     Benjamin Allan Herbert (SBN: 277356)
 9   Kristina Harootun (SBN: 308718)      William L. Smith (SBN: 324235)
10   SCHONBRUN SEPLOW                     KIRKLAND & ELLIS LLP
     HARRIS & HOFFMAN LLP                 333 S. Hope St.,
11   11543 W. Olympic Blvd.,              Los Angeles, CA 90070
12   Los Angeles, CA 90064                Tel.: (213) 680-8273
     Tel.: (310) 396-0731                 Email: benjamin.herbert@kirkland.com
13
     Email: csweetser@sshhlaw.com                 william.smith@kirkland.com
14          kharootun@sshhlaw.com
                                          Attorneys for Ktown for All.
15   Attorneys for Plaintiffs.
16
                    UNITED STATES DISTRICT COURT
17
       FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
18
     JANET GARCIA, GLADYS ZEPEDA,                Case No.:
19   MIRIAM ZAMORA, ALI EL-BEY,
     PETER DIOCSON JR, MARQUIS
20   ASHLEY, JAMES HAUGABROOK,                   NOTICE OF RELATED CASE
     individuals, KTOWN FOR ALL, an
21   unincorporated association;
     ASSOCIATION FOR RESPONSIBLE
22   AND EQUITABLE PUBLIC SPENDING,
     an unincorporated association
23
24               Plaintiffs,
          v.
25
     CITY OF LOS ANGELES, a municipal entity;
26   DOES 1-50,
27
                 Defendants.
28

                                 NOTICE OF RELATED CASE
     Case 2:19-cv-06182-JFW-AS Document 3 Filed 07/18/19 Page 2 of 2 Page ID #:65




 1                             NOTICE OF RELATED CASE
 2
 3           There are two other cases pending in the Central District regarding the
 4   seizure and destruction of homeless persons’ property by the Los Angeles Police
 5   Department and Department of Sanitation. See Cooley v. City of Los Angeles,
 6   2:18-cv-09053-CAS-PLA, (C.D. Cal. 2018) [Dkt. #1]; Schellenberg v. City of Los
 7   Angeles, 2:18-cv-07670-CAS-PLA (C.D. Cal. 2018) [Dkt. #1]. In its order on the
 8   motion to dismiss in Cooley, the court took judicial notice of Los Angeles
 9   Municipal Code (LAMC) Section 56.11 and evaluated whether the property
10   seizures at issue were in accordance with the protocols under that ordinance.
11   Cooley, 2:18-cv-09053-CAS-PLA (C.D. Cal. May 1, 2018) [Dkt. #21]. This case
12   alleges Monell violations by the City of Los Angeles in seizing and destroying the
13   property of homeless people and challenges the same ordinance invoked by the
14   City in Cooley, LAMC §56.11. It also alleges a claim under California Civil Code
15   §52.1 which is similar to a claim which is subject to a motion to dismiss in the
16   Cooley case. Cooley, 2:18-cv-09053-CAS-PLA (C.D. Cal. May 1, 2018) [Dkt.
17   #30].
18
19   Dated: July 18, 2019             Respectfully submitted,
20                                    LEGAL AID FOUNDATION
21                                    OF LOS ANGELES
22                                    SCHONBRUN SEPLOW
                                      HARRIS & HOFFMAN LLP
23
                                      KIRKLAND & ELLIS LLP
24
25                                    By:    /s/ Catherine E. Sweetser
                                             Catherine E. Sweetser
26                                           Attorney for Plaintiffs.
27
28

                                             1
                                  NOTICE OF RELATED CASE
